321 So.2d 471 (1975)
Jack MARTIN et al., Appellants,
v.
FIRST APOSTOLIC CHURCH, an Unincorporated Association, Appellee.
No. 74-1256.
District Court of Appeal of Florida, Fourth District.
October 17, 1975.
Rehearing Denied November 26, 1975.
Steven R. Bechtel, Mateer & Harbert, Orlando, for appellants.
Elwood Phillips, Orlando, for appellee.
PER CURIAM.
Appellants, constituting the Board of County Commissioners of Orange County, Florida, appeal final judgment entered in favor of appellee, First Apostolic Church, directing the Board of County Commissioners to grant appellee's application for a special exception to build a church, a permissive use on a parcel of land the church owned.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine there was sufficient competent evidence before the commissioners to support denial of appellee's application for a special exception. It is not the function of a reviewing court on a petition for a writ of certiorari to reweigh the evidence, as the lower court in the instant case did, but to review the record brought before it to determine if there had been a departure from the essential requirements of law. De Groot v. Sheffield, 95 So.2d 912 (Fla. 1957).
Accordingly, the final judgment appealed is reversed, and the cause remanded with directions to enter an order denying and dismissing the petition for writ of certiorari.
Reversed and remanded, with directions.
OWEN, CROSS and DOWNEY, JJ., concur.